08-2270-ag (L); 08-4846-ag (Con)
         Zheng v. Holder
                                                                                        BIA
                                                                                A077 297 073
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 24 th day of November, two thousand                nine.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                           Circuit Judges.
11       _______________________________________
12
13       QIN ZHENG,
14                Petitioner,
15
16                           v.                                 08-2270-ag (L);
17                                                              08-4846-ag (Con)
18                                                              NAC
19       ERIC H. HOLDER, JR., 1 ATTORNEY GENERAL
20       OF THE UNITED STATES,
21                Respondent.
22       _______________________________________

                  1
               Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey.
 1   FOR PETITIONER:         Jay Ho Lee, New York, New York.
 2
 3   FOR RESPONDENT:         Michael F. Hertz, Assistant Attorney
 4                           General; Ernesto H. Molina, Jr.,
 5                           Assistant Director; Tracey N.
 6                           McDonald, Trial Attorney, Office of
 7                           Immigration Litigation, United
 8                           States Department of Justice,
 9                           Washington, D.C.
10
11       UPON DUE CONSIDERATION of these consolidated petitions

12   for review of two Board of Immigration Appeals (“BIA”)

13   decisions, it is hereby ORDERED, ADJUDGED, AND DECREED, that

14   the petitions for review are DENIED.

15       Petitioner Qin Zheng, a native and citizen of the

16   People’s Republic of China, seeks review of: (1) the April

17   14, 2008 order of the BIA denying her first untimely motion

18   to reopen, In re Qin Zheng, No. A077 297 073 (B.I.A. Apr.

19   14, 2008); and (2) the September 5, 2008 order of the BIA

20   denying her second untimely motion to reopen, In re Qin

21   Zheng, No. A077 297 073 (B.I.A. Sept. 5, 2008).   We assume

22   the parties’ familiarity with the underlying facts and

23   procedural history in this case.

24       We review the BIA’s denial of motions to reopen for

25   abuse of discretion.   See Kaur v. BIA, 413 F.3d 232, 233 (2d

26   Cir. 2005) (per curiam).   However, when the BIA reviews

27   evidence of country conditions submitted with a motion to



                                   2
1    reopen, we review its findings for substantial evidence.

2    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 157-58 (2d Cir.

3    2008).

4        There is no dispute that Zheng’s first motion to reopen

5    was untimely and that her second motion to reopen was both

6    untimely and number-barred.    See 8 C.F.R. § 1003.2(c)(2)

7    (providing that an alien seeking to reopen proceedings may

8    file one motion to reopen no later than 90 days after the

9    date on which the final administrative decision was

10   rendered).    However, there are no time and number

11   limitations for filing a motion to reopen if it is “based on

12   changed circumstances arising in the country of nationality

13   or in the country to which deportation has been ordered, if

14   such evidence is material and was not available and could

15   not have been discovered or presented at the previous

16   hearing.”    8 C.F.R. § 1003.2(c)(3)(ii).

17       I.      Dkt. No. 08-2270-ag (L)

18       The BIA did not abuse its discretion in denying Zheng’s

19   first motion to reopen because it reasonably found that she

20   failed to proffer material evidence of changed country

21   conditions in support of that motion.       Contrary to Zheng’s

22   arguments, in evaluating the evidence that she submitted,

23   the BIA did not err in failing to specifically discuss: (1)

24   unauthenticated letters from her mother and a friend; and

                                     3
1    (2) unattributed reports in newspaper articles; and (3) her

2    own affidavit.   Although “IJs and the BIA have a duty to

3    explicitly consider any country conditions evidence

4    submitted by an applicant that materially bears on [her]

5    claim,” Zhi Yun Gao v. Mukasey, 508 F.3d 86, 87 (2d Cir.

6    2007), the Court presumes that the agency has considered the

7    evidence unless the record compellingly suggests otherwise,

8    see Xiao Ji Chen v. U.S. Dep't of Justice, 471 F.3d 315, 336

9    n.17 (2d Cir. 2006).

10       We are not compelled to conclude that the BIA ignored

11   Zheng’s arguments or evidence.    To the contrary, we have

12   previously reviewed the BIA’s consideration of the same or

13   similar evidence and have found no error in its conclusion

14   that such evidence was insufficient to establish either

15   materially changed country conditions or an objectively

16   reasonable fear of persecution.    See Jian Hui Shao, 546 F.3d

17   at 169-72 (noting that “[w]e do not ourselves attempt to

18   resolve conflicts in record evidence, a task largely within

19   the discretion of the agency”).

20       Ultimately, because the BIA did not err in finding that

21   Zheng failed to submit material evidence demonstrating a

22   change in country conditions, it did not abuse its

23   discretion in denying her first untimely motion to reopen.



                                   4
1    See U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R.

2    § 1003.2(c)(1).

3        II.   Dkt. No. 08-4846-ag (Con)

4        The BIA also did not abuse its discretion in denying

5    Zheng’s second untimely motion to reopen because, again, it

6    reasonably found that she failed to proffer material

7    evidence in support of that motion.   Contrary to Zheng’s

8    arguments, in evaluating the evidence that she submitted,

9    the BIA applied the correct standard as outlined in 8 C.F.R.

10   § 1003.2(c)(3)(ii).   Moreover, the BIA reasonably found that

11   Zheng failed to show that the family planning policy had

12   changed with respect to forcible IUD insertions.     Id.

13       For the foregoing reasons, these consolidated petitions

14   for review are DENIED.   As we have completed our review, any

15   stay of removal that the Court previously granted in these

16   petitions is VACATED, and any pending motion for a stay of

17   removal in these petitions is DISMISSED as moot. Any pending

18   request for oral argument in these petitions is DENIED in

19   accordance with Federal Rule of Appellate Procedure

20   34(a)(2), and Second Circuit Local Rule 34(b).

21                               FOR THE COURT:
22                               Catherine O’Hagan Wolfe, Clerk
23
24                               By:___________________________



                                   5